Name: 2010/172/: Commission Decision of 22 March 2010 amending Decision 2002/840/EC as regards the list of approved facilities in third countries for the irradiation of foods (notified under document C(2010) 1707) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  research and intellectual property;  food technology;  Asia and Oceania;  foodstuff;  natural and applied sciences
 Date Published: 2010-03-23

 23.3.2010 EN Official Journal of the European Union L 75/33 COMMISSION DECISION of 22 March 2010 amending Decision 2002/840/EC as regards the list of approved facilities in third countries for the irradiation of foods (notified under document C(2010) 1707) (Text with EEA relevance) (2010/172/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 1999/2/EC of the European Parliament and of the Council of 22 February 1999 on the approximation of the laws of the Member States concerning foods and food ingredients treated with ionising radiation (1), and in particular Article 9(2) thereof, Whereas: (1) According to Directive 1999/2/EC a foodstuff treated with ionising radiation may not be imported from a third country unless it has been treated in an irradiation facility approved by the Community. (2) A list of approved facilities has been established by Commission Decision 2002/840/EC (2). (3) The Commission received an application for approval of three irradiation facilities in India through their competent authorities. Commission experts inspected the irradiation facilities in order to check whether they comply with the requirements of Directive 1999/2/EC and in particular whether official supervision guarantees that they comply with the requirements of Article 7 of that Directive. (4) The facilities in India complied with most of the requirements of Directive 1999/2/EC. The shortcomings identified by the Commission have been adequately addressed by the Indian competent authorities. (5) Decision 2002/840/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2002/840/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 March 2010. For the Commission John DALLI Member of the Commission (1) OJ L 66, 13.3.1999, p. 16. (2) OJ L 287, 25.10.2002, p. 40. ANNEX The following facilities are added to the list in the Annex to Decision 2002/840/EC: Reference No: EU-AIF 09-2010 Board of Radiation and Isotope Technology Department of Atomic Energy BRIT/BARC Vashi Complex Sector 20, Vashi Navi Mumbai  400 705 (Maharashtra) India Tel. +91 2227840000/+91 2227887000 Fax +91 2227840005 E-mail: chief@britatom.gov.in cebrit@vsnl.net Reference No: EU-AIF 10-2010 Board of Radiation and Isotope Technology ISOMED Bhabha Atomic Research Centre South Site Gate, Refinery Road Next to TATA Power Station, Trombay Mumbai  400 085 (Maharashtra) India Tel. +91 2225595684/+91 2225594751 Fax +91 2225505338 E-mail: chief@britatom.gov.in cebrit@vsnl.net Reference No: EU-AIF 11-2010 Microtrol Sterilisation Services Pvt. Ltd Plot No 14 Bommasandra- Jigani Link Road Industrial Area KIADB, Off Hosur Road Hennagarra Post Bengalooru  562 106 (Karnataka) India Tel. +91 8110653932/+91 8110414030 Fax +91 8110414031 E-mail: vikram@microtrol-india.com